*1223OPINION.
Morris :
It is not clear from the evidence whether the cash consideration recited in the deed was paid to the taxpayer and she purchased Johnson’s property or whether Kemp paid Johnson directly resulting in an exchange between the taxpayer and Johnson. If it was a sale by the taxpayer there can be no question of the gain derived therefrom; if an exchange, it is our opinion that the cash consideration of $30,000 involved in the transaction clearly establishes the fair market value of the property received by the taxpayer at that amount.